Citation Nr: 1525865	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's file is currently under the jurisdiction of the Muskogee, Oklahoma, RO.

In July 2013, a hearing was held via video-conference before the undersigned.  A transcript of the hearing is of record.  The record was held open for 60 days to allow for additional evidence to be submitted; no additional evidence was received. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be an association between a current disability and an in-service event, injury, or disease is a low one.  Id. 

It is not in dispute that the Veteran has a current disability of obstructive sleep apnea, diagnosed March 2009.  Sleep apnea is not one of the chronic disabilities subject to the regulation regarding presumptive disabilities first diagnosed after discharge from active duty.  See 38 C.F.R. § 3.309.  However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service). 

During the July 2013 Board hearing, the Veteran testified that the symptoms now associated with his sleep apnea began during his military service, were misdiagnosed as insomnia, and were only properly diagnosed as sleep apnea once he had separated from service.  He is competent to report the symptoms he experiences through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the record includes letters from his wife and platoon leader (who shared a tent with him) corroborating the Veteran's report of observable symptomatology.  Thus, the Board finds that the Veteran's testimony and the statements from his spouse and platoon leader as to the nature of the observed symptoms are credible.  While the Veteran is not competent to provide a medical opinion that the symptoms experienced in service were, indeed, symptoms of the later diagnosed sleep apnea, his testimony meets the McLendon threshold, and remand for a medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his obstructive sleep apnea.  The claims file (including any relevant records in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that obstructive sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his active duty service?  

In responding to this item, the examiner must accept as true the lay statements from the Veteran, his spouse, and his platoon leader regarding observable symptomatology.

If obstructive sleep apnea is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Then, re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


